Citation Nr: 1501230	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from December 1979 to December 1985, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This claim was previously remanded by the Board in November 2013 and July 2014.  In November 2013, the claim was remanded in order to obtain a VA examination, Social Security Adminstration records and thereafter re-adjudication of the claim.  Pursuant to the Board's November 2013 remand instructions, the Veteran was afforded a March 2014 VA examination for his knees.  Social Security records were obtained and associated with the record in February 2014.  Thereafter, the Appeals Management Center (AMC) re-adjudicated the claim and issued an April 2014 supplemental statement of the case (SSOC).  In July 2014, the Board remanded the claim to obtain a supplemental medical opinion and thereafter for re-adjudication of the claim.  A medical opinion was obtained in September 2014 and the AMC issued an October 2014 SSOC.  Thus, the Board finds that there has been substantial compliance with the November 2013 and July 2014 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran does not have a bilateral knee disability that was incurred during, or caused by, his active military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs,VA treatment records and records from the Social Security Administration have been obtained and are associated with the claim file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Additionally, VA satisfied the duty to assist the Veteran by providing a VA knee and lower leg examination to the Veteran in March 2014 and a September 2014 medical opinion.  These reports contained sufficient evidence by which to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Each VA examiner was provided with the claims file, and the Veteran's history and complaints were reviewed.  As such, these report are adequate to decide the claim of entitlement to service connection for the Veteran's bilateral knee claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2013, the issue on appeal was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the claim on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding with respect to his claim.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  The Board notes service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or for injury, but not disease, incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims, consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The Veteran primarily, as in his April 2010 initial claim for service connection, asserts that resulted his present knee disabilites are due to working on his knees during service as a wheel and track mechanic.  Thus, the Veteran contends that service connection is warranted for left and right knee disabilities.

There are no service treatment records documenting the any knee complaints or treatment for knee problems.  Moreover, in both a May 1981 and April 1985 Report of Medical History, the Veteran denied trick or locked knee.  Nevertheless, the Veteran is competent to report factual matters of which he had first hand knowledge, such as having his knees injured after falling on ice.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, he is competent to report that he experienced pain in both knees at that time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's seemingly credible testimony, in March 2013, lends support to the notion that he experienced pain during service.  Given this evidence, the Board finds that an in-service bilateral knee injury is established.

The salient question becomes whether the Veteran has a current chronic knee disability that is related to service.  Post-service treatment records do not reference knee problems until many years after service.  A January 2009 private treatment record, received as part of the Social Security Administration records, noted that pain in left knee started last week, but that the same knee had been operated on in 2001 for a torn medial meniscus.  Additionally, it was not until 2009 that degenerative changes were seen via x-ray evidence.  The gap of many years between service and treatment for knee problems may be a factor weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, the Veteran has explained, in his June 2010, notice of disagreement, that the reason for the gap in time was that he had continual employment problems over the years and did not have the money to go to the doctor for his bilateral knee condition.  Thus, the gap is moreso a lack of evidence rather than negative evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses negative evidence which tends to disprove the existence of an alleged fact).

The March 2014 VA examination report noted diagnoses of status post left knee arthroscopy meniscal tear in 2001 and degenerative joint disease status post bilateral knee arthroplasty in 2010.  A January 2010 VA treatment record indicated the existence of severe osteoarthritis in both knees and 15 degree varus deformities of both knees.  An August 2009 VA treatment record noted the Veteran had x-rays of both knees that show tricompartmental arthritis bilaterally with a fair amount of varus deformity, probably 15 degrees each knee.  Thus, the evidence establishes the existence of a current bilateral knee disability.

At the time of the March 2014 VA examination, the Veteran's claims folder and medical records were reviewed.  It was the examiner's opinion that the Veteran's current bilateral knee disability was less likely as not etiologically related to an accumulative knee injury sustained during military service.  The rationale in support of this opinion was that there were no line of duty incidents related to a knee injury or problems related to the knees.  The Va examiner also cited the Veteran's weight gain after separation from service.  The VA examiner noted that nearly all of the Veteran's post-service employment history involved jobs that required kneeling, lifting, crawling (including work in carpentry, electrician, as a cattle handler) and opined that if there had been any knee condition dating back to military service, these types of occupations would have been quite difficult for him to sustain.  The VA examiner also stated that the Veteran had a work-related left knee injury requiring arthroscopy in approximately 2001 and it it is well accepted in orthopedic references that meniscal tears (including those that have been surgically repaired) contribute to onset of osteoarthritis in the knee. 

The March 2014 VA examiner did not address the Veteran's testimony and lay statements of chronic pain since service with respect to his knees.  As noted previously, the Board requested another medical opinion.   Pursuant to the request, a September 2014 medical opinion was obtained.  The September 2014 examiner gave the opinion that the degenerative changes that contributed to the veteran's requirement for bilateral knee replacements were more likely than not due to his advancing age after his military service when he had significant weight gain that developed into morbid obesity, as well as post-military traumatic injury.  In reaching his conclusion, the examiner reviewed the claims folder and considered the Veteran's complaints of continuing problems with his knees since service.

For this claim, competent medical opinion evidence is necessary to answer the complex medical question of whether the Veteran's bilateral knee issues had its onset during, or is otherwise related to, his military service.  Both the March 2014 VA examiner and the September 2014 examiner provided opinions that did not link the Veteran's current bilateral knee disability to his service.  As noted above, the March 2014 VA examiner attributed the bilateral knee disability to post service injury, and to the Veteran's advancing age after his military service when he had significant weight gain that developed into morbid obesity.  The September 2014 examiner indicated the etiology was multifactorial and included an injury to his meniscus requiring arthroscopic debridement of the meniscus, the gain of extra weight greater than 100 pounds more than his normal, varus or bowleggedness which is genetically determined, a long history of smoking that continues to the present, and his work history of greater than 20 years that required climbing, kneeling, lifting, and walking.  The opinions are persuasive as they find support in the record and were made after a review of the evidence in the claims file.  There is no similarly comprehensive medical opinion of record that does link the Veteran's current disability of either knee to military service.

The Board has considered the Veteran's opinion on the matter but it is not shown that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of his current bilateral knee disability.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.).  Both VA examiners considered whether the Veteran's current disability of the knees is related to service.  Instead, after reviewing the evidence in the claims file, they did not endorse the theory.  The September 2014 VA examiner expressly considered the Veteran's statement that his knee pain started during his ACDUTRA time and determined such was not pertinent because pain from kneeling is secondary to increased forces on the kneecap and is a temporary experience or sensation causing one to change position and alter the flexion of the knee.  Thus, consideration of the Veteran's statements and testimony still did not lead him to attribute the current knee problems to service.  Thus, the Board does not accord any evidentiary weight to the Veteran's opinion on the matter.

In view of this evidence, the Board finds that he Veteran does not have a bilateral knee disability or disability of either knee that was incurred during, or caused by, his active military service.  The competent and probative medical opinion evidence weighs against the claim.  Thus, service connection for bilateral knee injury is not warranted on a direct incurrence basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of either knee manifested to a compensable degree within one year of the Veteran's separation from military service.  Degenerative changes of the left knee were first seen by x-ray evidence in 2009, which occurred many years after service.  Moreover, the September 2014 VA examiner found the date of onset was likely 10 years prior to his knee surgery, or around the year 2000.  Thus, the evidence does not suggest that the Veteran had arthritis to a compensable degree one year after separation from service.  Thus, service connection is not warranted for arthritis of the knees on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claim of service connection for bilateral knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


